UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): November 19 , 201 5 Natura l Grocers by Vitamin Cottage, Inc. (Exact name of registrant as specified in its charter) Delaware 001-35608 45-5034161 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 12612 West Alameda Parkway Lakewood, Colorado 80228 (Address of principal executive offices) (Zip Code) (303) 986-4600 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 19, 2015, Natural Grocers by Vitamin Cottage, Inc. issued a press release announcing results for its fourth quarter and fiscal year ended September 30, 2015. A copy of the press release is furnished herewith as Exhibit 99.1. The information contained in this Item 2.02, including Exhibit 99.1 attached hereto, is being furnished and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section. Additionally, the information contained in this Item 2.02 or Exhibit 99.1 shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Press release of Natural Grocers by Vitamin Cottage, Inc. dated November 19, 2015 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 19, 2015 Natu ral Grocers by Vitamin Cottage, Inc. By: /s/ Kemper Isely Name: Kemper Isely Title: Co-President 3
